DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 04/07/2022. The objections to the claims and specification have been withdrawn. Claims 1-13 and 18-20 remain pending for consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCollough et al. (US 20100218542A1, herein after referred to as McCollough) in view of An et al. (US20030046949A1, herein after referred to as An).
Regarding claim 1, McCollough teaches an ice maker (ice maker 20 Fig. 2) for freezing water into ice pieces (paragraph [0070]), the ice maker comprising: an elongated cage (mold 182 Fig. 14) configured to revolve about a central revolving axis (first axis of rotation paragraph [0011]), the elongated cage having a first end (proximate end 208 Fig. 14), a second end (distal end 210 Fig. 14) and at least one elongated slot (see annotated Fig. below of McCollough) extending between the first end and the second end an ice tray (see annotated Fig. below of McCollough)  configured to be received in the at least one elongated slot, the ice tray including a plurality of cavities (individual cavities 222 Fig. 14) for receiving water to be frozen into ice pieces (paragraph [0100]); a motor (motor 191 Fig. 12) coupled to the elongated cage for revolving the elongated cage about the central revolving axis(paragraph [0090]) ; and a controller (controller 111 Fig. 7) connected to the motor for controlling the revolving of the elongated cage about the central revolving axis (controller 111 Fig. 7 and paragraph [0093]).

    PNG
    media_image1.png
    463
    827
    media_image1.png
    Greyscale

McCollough teaches the invention as described above but fails to explicitly teach the central axis offset from the elongated cage.
However, An teaches the central axis (rotational axis X Fig. 4) offset from the elongated cage (see below annotated Figs. of An) to prevent interference between the ice-making vessel and the internal supply pipe (paragraph [0032] of An).

    PNG
    media_image2.png
    501
    448
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of McCollough to include a central axis offset from the elongated cage in view of the teachings of Ann to prevent interference between the ice-making vessel and the internal supply pipe.
Regarding claim 18, McCollough teaches a refrigeration appliance (refrigerator 10 Fig. 1) comprising: a fresh food compartment (fresh food compartment 14 Fig. 2) for storing food items in a refrigerated environment having a target temperature above 0.degree C (paragraph [0005]); a freezer compartment (freezing compartment 12 Fig. 2) for storing food items in a sub-freezing environment having a target temperature below 0.degree. C (paragraph [0005]); a system evaporator (system evaporator 60 Fig. 6) for providing a cooling effect to at least one of the fresh food compartment and the freezer compartment (paragraph [0063]); and an ice maker (ice maker 20 Fig. 2) disposed within the fresh food compartment (paragraph [0026]) for freezing water into ice pieces (paragraph [0070]), the ice maker comprising: an elongated cage (mold 182 Fig. 14) configured to revolve about a central revolving axis (first axis of rotation paragraph [0011]), the elongated cage having a first end (proximate end 208 Fig. 14), a second end (distal end 210 Fig. 14) and at least one elongated slot (see annotated Fig. below of McCollough) extending between the first end and the second end, an ice tray (see annotated Fig. below of McCollough) configured to be received in the at least one elongated slot, the ice tray including a plurality of cavities (individual cavities 222 Fig. 14) for receiving water to be frozen into ice pieces (paragraph [0100]), a motor (motor 191 Fig. 12) coupled to the elongated cage for revolving the elongated cage about the central revolving axis (paragraph [0090]), and a controller (controller 111 Fig. 7) connected to the motor for controlling the revolving of the elongated cage about the central revolving axis (paragraph [0093]).
McCollough teaches the invention as described above but fails to explicitly teach the central revolving axis offset from the elongated cage.
However, An teaches the central revolving axis (rotational axis X Fig. 4) offset from the elongated cage (see below annotated Figs. of An) to prevent interference between the ice-making vessel and the internal supply pipe (paragraph [0032] of An).

    PNG
    media_image3.png
    482
    431
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of McCollough to include a central revolving axis offset from the elongated cage in view of the teachings of Ann to prevent interference between the ice-making vessel and the internal supply pipe.
Regarding claim 19, the combined teachings teach wherein during revolving of the ice tray through a predetermined angular range (angular position of the bail arm 188 line 5 paragraph [0095] of McCollough) the ice pieces in the ice tray are ejected from the ice tray (paragraph [0095] of McCollough).
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over McCollough in view of An and in further view of Guarino et al. (US 20140165623A1, herein after referred to as Guarino).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach wherein the controller is configured to position the ice tray in a first angular position such that each of the plurality of cavities is positioned below a respective water fill port.
However, Guarino teaches wherein the controller is configured to position the ice tray in a first angular position (cavities 4 or 4A facing upwardly paragraph [0023]) such that each of the plurality of cavities (cavities 4 and 4A Fig. 7) is positioned below a respective water fill port (openings 74A-74D Fig. 7) to allow the ice tray to be filled with water.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include a controller configured to position the ice tray in a first angular position such that each of the plurality of cavities is positioned below a respective water fill port in view of the teachings of Guarino to allow the ice tray to be filled with water.	
Regarding claim 4, the combined teachings teach further comprising a water fill assembly (trough 64 A Fig. 7 of Guarino) extending above the ice tray when the ice tray is in the first angular position (Fig. 7 of Guarino).
Regarding claim 5, the combined teachings teach wherein the water fill assembly includes a plurality of side walls (see annotated Fig. below of Guarino) defining a labyrinth for equally flowing water to a plurality of fill ports of the water fill assembly (paragraph [0021] of Guarino).

    PNG
    media_image4.png
    337
    524
    media_image4.png
    Greyscale

Regarding claim 6, the combined teachings teach wherein during revolving of the ice tray through a predetermined angular range (line 4 paragraph [0023]), the ice pieces in the ice tray are ejected from the ice tray (line 4 paragraph [0023] of Guarino).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough in view of An, in view of Guarino, and in further view of Yang (US. 20160370063A1, herein after referred to as Yang).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein each respective fill port is formed as an outlet in a bottom wall of a trough.
However, Yang teaches wherein each respective fill port (water supply holes 215 Fig. 6) is formed as an outlet in a bottom wall (Fig. 6) of a trough to allow the ice tray to be filled with water.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of combined teachings to include fill ports formed as an outlet in a bottom wall of a trough in view of the teachings of Yang to allow the ice tray to be filled with water.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCollough in view of An, in view of Guarino, and in further view of Ito et al. (JP2005326035A, herein after referred to as Ito).
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach further comprising an ejector bar extending through an inner elongated cavity of the elongated cage.
However, Ito teaches further comprising an ejector bar (eccentric shaft 6 Figs. 1 and 3) extending through an inner elongated cavity of the elongated cage (Fig. 1) to allow for the ice contained in the ice tray to be released.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include an ejector bar extending through an inner elongated cavity of the elongated cage in view of the teachings of Ito to allow for the ice contained in the ice tray to be released.
Regarding claim 8, the combined teachings teach wherein the ejector bar is offset from the central revolving axis of the elongated cage (Figs 2 and 3 of Ito) such that the plurality of cavities of the ice tray engage the ejector bar in said predetermined angular range (Figs. 2 and 3, paragraph [017] of Ito).
Regarding claim 9, the combined teachings teach wherein a lower portion of the plurality of cavities (plurality of ice chambers paragraph [015] of Ito) of the ice tray (solid ice tray 1 Fig. 1 of Ito) is made of a resilient material (highly tearable and flexible elastic material paragraph [015] of Ito), and the ice pieces are ejected from the plurality of cavities when the ejector bar (shaft 6 Fig.3 of Ito) contacts and deforms the lower portion of the plurality of cavities (paragraph [018] of Ito).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCollough in view of An and in further view of Akira et al. (JP H087015B2, herein after referred to as Akira).
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach wherein the elongated cage includes at least three longitudinally extending slots angularly spaced around the central revolving axis of the elongated cage and each slot is configured to receive a respective ice tray.
	However, Akira teaches wherein the elongated cage includes at least three longitudinally extending angularly spaced around the central revolving axis of the elongated cage (paragraph [022]) and each slot is configured to receive a respective ice tray (Fig. 6) to allow for the ice maker to have a plurality of ice trays.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include an elongated cage that includes at least three longitudinally extending slots angularly spaced around the central revolving axis of the elongated cage and each slot is configured to receive a respective ice tray in view of the teachings of Akira to allow for the ice maker to have a plurality of ice trays.
Regarding claim 11, the combined teachings teach wherein each ice tray is independently removable from the ice maker (paragraph [022] of Akira).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough in view of An and in further view of Castrellon et al. (US 20050241329A1, herein after referred to as Castrellon).
Regarding claim 12, the combined teachings teach the invention as described above but fail to explicitly teach wherein the elongated cage is disposed in a frame and positioned between an outlet opening of the frame and an air duct to define an air path that extends from the air duct, through the elongated cage and to the outlet opening of the frame.
However, Castrellon teaches wherein the elongated cage (magazine 12 Fig. 1) is disposed in a frame (case 10 Fig. 1) and positioned between an outlet opening (window 17 Fig. 3) of the frame and an air duct (air duct 123 Fig. 7) to define an air path that extends from the air duct, through the elongated cage and to the outlet opening of the frame (paragraph [0065]) to freeze the water in the ice trays and produce ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include an elongated cage disposed in a frame and positioned between an outlet opening of the frame and an air duct to define an air path that extends from the air duct, through the elongated cage and to the outlet opening of the frame in view of the teachings of Castrellon to freeze the water in the ice trays and produce ice.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough in view of An, in view of Castrellon, and in further view of Shao et al. (CN 101922832B, herein after referred to as Shao).
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein the ice tray is removable from the ice maker through the outlet opening of the frame.
	However, Shao teaches wherein the ice tray is removable from the ice maker through the outlet opening of the frame (Fig. 1) to allow for easy insertion and removal of the ice tray.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include an ice tray that is removable from the ice maker through the outlet opening of the frame in view of the teachings of Shao to allow for easy insertion and removal of the ice tray.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCollough in view of An and in further view of Ito.
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach further comprising an ejector bar extending through the inner elongated cavity of the elongated cage, wherein the ejector bar is offset from the central revolving axis of the elongated cage such that the plurality of cavities of the ice tray engage the ejector bar in said predetermined angular range, and wherein a lower portion of the plurality of cavities of the ice tray is made of a resilient material and the ice pieces are ejected from the plurality of cavities when the ejector bar contacts and deforms the lower portion of the plurality of cavities.
However, Ito teaches further comprising an ejector bar (eccentric shaft 6 Figs. 1 and 3) extending through the inner elongated cavity of the elongated cage (Fig. 1), wherein the ejector bar is offset from the central revolving axis of the elongated cage (Figs 2 and 3) such that the plurality of cavities of the ice tray engage the ejector bar in said predetermined angular range (Figs. 2 and 3, paragraph [017]), and wherein a lower portion of the plurality of cavities of the ice tray is made of a resilient material (highly tearable and flexible elastic material paragraph [015]) and the ice pieces are ejected from the plurality of cavities when the ejector bar contacts and deforms the lower portion of the plurality of cavities(paragraph [018]) to allow for the ice to be separated from the ice tray and to provide longer lasting ice trays.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include an ejector bar extending through the inner elongated cavity of the elongated cage, wherein the ejector bar is offset from the central revolving axis of the elongated cage such that the plurality of cavities of the ice tray engage the ejector bar in said predetermined angular range, and wherein a lower portion of the plurality of cavities of the ice tray is made of a resilient material and the ice pieces are ejected from the plurality of cavities when the ejector bar contacts and deforms the lower portion of the plurality of cavities in view of the teachings of Ito to allow for the ice to be separated from the ice tray and to provide longer lasting ice trays.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763